Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 14, 15, and 16, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-12, dated 6/21/2021) filed pursuant to the requirements of the AFCP 2.0 Program were persuasive and overcome the 35 U.S.C. 102(a)(1) rejections. 
Independent Claim 1 recites limitations that include a substrate treatment apparatus comprising:
a plurality of treatment chambers that perform treatment of different treatment types on a substrate;
a transfer device that transfers the substrate; and
a controller that controls the transfer of the substrate by the transfer device and the substrate treatment in each of the plurality of treatment chambers,
wherein the controller is configured to:
fix a time required for pulling up the substrate from each of the treatment chambers for each treatment type;
create a transfer schedule for transferring the substrate among the plurality of treatment chambers of the plurality of treatment types and treating the substrate so as to maximize a throughput;
correct the transfer schedule, based on a waiting time of the transfer device after storage of the substrate into a treatment chamber of one treatment type and a waiting time of the 
reduce a pulling up speed of the substrate by the transfer device to thereby extend a time required for pulling up of the substrate from a treatment chamber of an immediately previous treatment type in transfer order of the substrate and extend a time for decreasing an amount of treatment solution which is adhered to the substrate in the treatment chamber of the immediately previous treatment type. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 14 recites limitations that include a controller of a substrate treatment apparatus, the controller is configured to:
create a transfer schedule for transferring the substrate among a plurality of treatment chambers of different treatment types to treat the substrate; and
correct the transfer schedule, based on a waiting time of the transfer device after storage of the substrate into a treatment chamber of one treatment type and a waiting time of a treatment chamber after treatment of the substrate in the treatment chamber of the one treatment type; and 
reduce a pulling up speed of the substrate by the transfer device to thereby extend a time required for pulling up of the substrate from a treatment chamber of an immediately previous treatment type in transfer order of the substrate and extend a time for decreasing an amount of treatment solution which is adhered to the substrate in the treatment chamber of the immediately previous treatment type.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Claim 15 recites limitations that include a method for controlling a substrate treatment apparatus, the method comprising:
creating a transfer schedule for transferring the substrate among a plurality of treatment chambers of different treatment types and treating the substrate; and
correcting the transfer schedule, based on a waiting time of a transfer device after storage of the substrate into a treatment chamber of one treatment type and a waiting time of the treatment chamber after treatment of the substrate in the treatment chamber of the one treatment type;
reducing a pulling up speed and thereby extending a time required for pulling up of the substrate from a treatment chamber of an immediately previous treatment type in transfer order of the substrate and extending a time for decreasing an amount of treatment solution which is adhered to the substrate in the treatment chamber of the immediately previous treatment type.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.  

Independent Claim 16 recites limitations that include a memory medium that stores a program for causing a computer to execute a method for controlling a substrate treatment apparatus, the memory medium storing a program configured to control the apparatus with the computer to:
create a transfer schedule for transferring the substrate among a plurality of treatment chambers of different treatment types and treating the substrate;
correct the transfer schedule, based on a waiting time of a transfer device after storage of the substrate into a treatment chamber of one treatment type and a waiting time of the treatment chamber after treatment of the substrate in the treatment chamber of the one treatment type; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        July 12, 2021